IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44825/44826

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 543
                                               )
       Plaintiff-Respondent,                   )   Filed: August 4, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
ROY EUGENE PARKER,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In cases consolidated for appeal, Roy Eugene Parker pled guilty to misdemeanor
domestic battery (Docket No. 44825), Idaho Code § 18-918(3)(b), and solicitation to commit the
crime of intimidating a witness, a felony, I.C. §§ 18-2001, 18-2604 (Docket No. 44826). The
district court placed Parker on probation for two years for the misdemeanor and imposed a
unified sentence of two and one-half years, with a minimum period of confinement of one and
one-half years, in the solicitation case, suspending execution of the sentence and placing Parker
on probation. Subsequently, Parker admitted to violating probation in the solicitation case and
the district court revoked probation and ordered execution of the underlying sentence and further

                                               1
retained jurisdiction.   Parker filed an Idaho Criminal Rule 35 motion for reduction of his
sentences in both cases, which the district court denied.         Parker appealed timely from the
solicitation case but not from the domestic battery case.
       Addressing the solicitation case, a motion for reduction of sentence under I.C.R. 35 is
essentially a plea for leniency, addressed to the sound discretion of the court. State v. Knighton,
143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67
(Ct. App. 1989). In presenting a Rule 35 motion, the defendant must show that the sentence is
excessive in light of new or additional information subsequently provided to the district court in
support of the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An
appeal from the denial of a Rule 35 motion cannot be used as a vehicle to review the underlying
sentence absent the presentation of new information.        Id.     Because no new or additional
information in support of Parker’s Rule 35 motion was presented, the district court did not abuse
its discretion. For the foregoing reasons, the district court’s order denying Parker’s Rule 35
motion is affirmed.




                                                 2